Case 2:18-cv-00118-JRG-RSP Document 18 Filed 10/28/19 Page 1 of 2 PageID #: 120



                          THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 ULTRAVISION TECHNOLOGIES, LLC.,                §
                                                §
                       Plaintiff,               §       Case No. 2:18-cv-00100-JRG-RSP
 v.                                             §
                                                §                 LEAD CASE
 GOVISION, LLC,                                 §
                       Defendant.               §
                                                §
 ULTRAVISION TECHNOLOGIES, LLC,                 §
                                                §
                       Plaintiff,               §       Case No. 2:18-cv-00118-JRG-RSP
 v.                                             §
                                                §               MEMBER CASE
 YAHAM OPTOELECTRONICS CO., LTD.,               §
                                                §
                       Defendant.               §

                                    NOTICE OF APPEARANCE

        Notice is hereby given that the undersigned attorney, T. Vann Pearce, Jr., enters his

 apperance in this matter for Defendant Yaham Optoelectronics Co., Ltd. for purposes of receiving

 notices and orders from the Court.

  Dated: October 28, 2019                           Respectfully submitted,

                                                    /s/ T. Vann Pearce, Jr.
                                                    T. Vann Pearce, Jr.
                                                    ORRICK HERRINGTON & SUTCLIFFE, LLP
                                                    Columbia Center
                                                    1152 15th Street, NW
                                                    Washington, DC 20005
                                                    Telephone: (202) 339-8400
                                                    vpearce@orrick.com

                                                    Attorneys for Defendant,
                                                    YAHAM OPTOELECTRONICS CO., LTD.
Case 2:18-cv-00118-JRG-RSP Document 18 Filed 10/28/19 Page 2 of 2 PageID #: 121




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on October 28, 2019, all counsel of record who are deemed

 to have consented to electronic service are being served with a copy of this document through the

 Court’s CM/ECF system under Local Rule CV-5(a)(3).

                                                     /s/ T. Vann Pearce, Jr.
                                                     T. Vann Pearce, Jr.
